Citation Nr: 1244434	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for keratoconus of the left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September and November 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.                

In December 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Keratoconus of the left eye was noted on the Veteran's August 1965 enlistment examination.  

2.  The Veteran's pre-existing keratoconus of the left eye did not increase in severity during service beyond the natural progression of the disease.  


CONCLUSION OF LAW

Pre-existing keratoconus of the left eye was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2007 and December 2011.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The March 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006);aff'd sub.nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, written notice was provided in March 2007, prior to the appealed from rating decision, along with the subsequent notice provided in December 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in March 2011 and November 2012 supplemental statements of the case (SSOCs), thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the claim.  In this regard, the RO has secured the Veteran's service treatment records, VA treatment records, and private medical evidence as identified by the Veteran.  In addition, although the Veteran reported that he underwent a corneal transplant in 1980 that was performed by a private physician, W.M., M.D., the Veteran also indicated that records from Dr. M. were not available because Dr. M. had retired and passed away since the operation.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The RO substantially complied with the Board's December 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remand, the RO secured the Veteran's personnel records.  The RO also provided the Veteran with a VA eye examination to determine whether his pre-existing keratoconus of the left eye was aggravated by active service.  The examination was conducted in January 2012 and was thorough in nature and the VA examiner provided a competent opinion addressing the aforementioned question of aggravation.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.3237 (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and assist the Veteran, and thus, no additional assistance or notification is required.  


Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).         

In addition to the above laws and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Applying the legal criteria above, the Board notes that at the time of the Veteran's August 1965 enlistment examination, it was indicated that he had keratoconus of the left eye.  Thus, the Veteran's keratoconus of the left eye was "noted" when he entered active duty and the presumption of soundness does not apply.

The Board notes that if a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran contends that his pre-existing keratoconus of the left eye was aggravated by his period of active service.  In a January 2008 statement, the Veteran asserted that he was not aware that he had left eye keratoconus until he entered active duty and he had no prior diagnosis or treatment from any physician before he entered service.  He contended that his military occupational specialty (MOS) as an Army personnel specialist aggravated his keratoconus with the performance of "constant close administrative work."

The preponderance of the evidence of record demonstrates that the Veteran's pre-existing scoliosis was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As stated above, in the Veteran's August 1965 enlistment examination, it was indicated that he had keratoconus of the left eye.  The remaining records are negative for any complaints or findings of keratoconus of the left eye.  In July 1968, the Veteran underwent a separation examination.  At that time, his distant vision of the left eye was 20/40 (uncorrected) and 20/20 (corrected).  

According to the Veteran's service treatment records, he started wearing glasses during service, and the time of enlistment, he denied wearing glasses or contact lenses.  However, the Veteran acknowledged that he wore glasses or contact lenses in reports of medical history dated in August 1966 and July 1968.  Nevertheless, as explained further below in a January 2012 VA examination report, the fact that the Veteran started wearing glasses during service had no bearing on the progression of his pre-existing left eye keratoconus.        

Private ophthalmology treatment records from G.G.C., M.D., dated from January 2004 to February 2007, show that the Veteran had a history of keratoconus.  In a January 2004 note, the Veteran reported that he had a left eye cornea transplant in 1980 and that his visual acuity had not been clear since the surgery.

In a February 2007 statement, the Veteran stated that he was diagnosed with keratoconus while stationed at Fort Dix in September 1965.  He alleged that he was held in the Medical Holding Detachment at Fort Dix from September 1965 until November 1965, and that he was evaluated by Army physicians at the Walson Army Hospital for medical review purposes to determine his suitability for service.  However, the Veteran's service personnel records were obtained and were negative for any medical review report and it appears from the record that the Veteran completed his originally obligated, three year period of enlistment.  The Veteran stated that he did not receive any treatment for his eye disorder, but that he was issued glasses.  He asserted that his left eye disorder deteriorated after service, resulting in a left eye corneal transplant in 1980.

The Veteran's parents and wife also submitted February 2007 statements that were nearly verbatim to the Veteran's February 2007 statement.

In a March 2007 statement, B. L., D.D.S., indicated he met the Veteran in 1980 while sharing a room as patients at the Richmond Eye and Ear Hospital, which was no longer in existence.  Dr. L. and the Veteran were both patients of the late Dr. M. According to Dr. L., the Veteran had a corneal transplant in his left eye.  Dr. L. stated that he was in regular contact with the Veteran since the surgery and observed the Veteran's deteriorating vision in his left eye.

In January 2012, the Veteran underwent a VA eye examination that was conducted by an ophthalmologist, D.C.P., M.D.  Dr. P. stated that he had reviewed the Veteran's claims file.  The Veteran's service treatment records showed that the Veteran was diagnosed with keratoconus of his left eye at his entrance physical examination in August 1965.  The Veteran's vision was corrected to 20/20 upon his separation examination in July 1968 with normal astigmatic correction.  The Veteran's keratoconus progressed in a normal fashion over the following years and eventually required a penetrating keratoplasty in 1980.  More recently, he had been treated at the VA Medical Center (VAMC), including a revision of his corneal graft.  The Veteran currently had a mature cataract of the left eye which was the primary cause of vision problems.  The pertinent diagnoses were keratoconus and cataract of the left eye.  

In the January 2012 VA examination report, Dr. P. opined that the Veteran's pre-existing keratoconus of the left eye was not aggravated beyond the normal progression of the disease during or as a result of active military service.  The Veteran was diagnosed with keratoconus of the left eye upon his induction examination.  According to Dr. P., the Veteran's progression of the disease had been within the limits of what was considered "normal" progression of the disease.  Dr. P. indicated that the fact that the Veteran denied wearing glasses at his entry physical had no bearing on the progression of keratoconus.  He was diagnosed with keratoconus at that time and began wearing glasses shortly thereafter.  According to Dr. P., the August 1966 pre-overseas questionnaire and the July 1968 pre-separation report, both where the Veteran reported wearing glasses, had no bearing on the progression of his keratoconus.  In addition, the August 1966 and July 1968 medical examination reports wherein the Veteran's keratoconus was not mentioned had no effect on the progression of the disease.  At both examinations, the Veteran's vision was corrected to 20/20 with astigmatic correction and he was not examined by an Ophthalmologist.  Dr. P. stated that there were no proven risk factors for acceleration of the progression of keratoconus.  Some had been suggested, including eye rubbing, allergies, and prolonged sun exposure, but none had been proven.  In regard to the Veteran's contention that "constant close administrative work" exacerbated his keratoconus, Dr. P. indicated that such etiology had never been suggested in the literature as a cause or exacerbating factor for keratoconus.       

The Veteran is not contending that he initially developed keratoconus of the left eye during service.  Rather, he is contending that his pre- existing keratoconus of the left eye was aggravated in service beyond its normal progression.  The evidence of record clearly and unmistakably indicates that the Veteran did not have a permanent aggravation of his pre-existing keratoconus of the left eye beyond its normal progression.

Of record is a VA examination conducted in January 2012 specifically to address the issue of aggravation.  At that time, the examiner, Dr. P., recognized that the Veteran's keratoconus of his left eye pre-existed his period of service as it was noted upon his August 1965 entrance physical examination.  Dr. P. specifically opined that the Veteran's pre-existing keratoconus of the left eye was not aggravated beyond the normal progression of the disease during or as a result of active military service.  According to Dr. P., the Veteran's progression of the disease had been within the limits of what was considered "normal" progression of the disease.  Dr. P. indicated that the fact that the Veteran started wearing glasses during service had no bearing on the progression of keratoconus.  In addition, Dr. P. reported that there were no proven risk factors for acceleration of the progression of keratoconus.  In regard to the Veteran's contention that "constant close administrative work" exacerbated his keratoconus, Dr. P. noted that such an etiology had never been suggested in the literature as a cause or exacerbating factor for keratoconus.  Thus, the medical evidence of record indicates that the Veteran's pre-existing keratoconus of the left eye was not aggravated by service.

The Veteran has not submitted a competent medical opinion refuting that stated above.  Thus, the assertions by the Veteran, his parents, his wife, and his friend, Dr. L., a dentist, represent the only evidence of record indicating that the Veteran's pre-existing keratoconus of the left eye was aggravated by service.  The Veteran and his family are competent to report and describe his circumstances of service.  They are also competent to report when the Veteran began having left eye problems.  They are not, however, competent to opine whether his pre-existing keratoconus of the left eye was permanently aggravated by service beyond its normal progression.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

The Veteran's wife is a nurse and Dr. L. is a dentist.  However, the Board places greater weight on the opinion from Dr. P., the VA examiner from the January 2012 VA examination.  Because Dr. P. is an ophthalmologist, he has more extensive education, training, and clinical experience in the area of eye diseases and in determining whether there has been aggravation of an eye disease beyond its natural progression, than a nurse or a dentist.  In fact, there is no evidence to suggest that either the Veteran's wife or Dr. L. have specialized knowledge and training in the area of ophthalmology.  Even if the Board found the Veteran's wife and/or Dr. L. to be qualified to render an opinion on the question of aggravation, a review of their statements shows that they only discussed the deterioration of the Veteran's left eye vision during service and after his discharge; neither addressed the specific question of whether Veteran's pre-existing keratoconus of the left eye increased in severity during service beyond the natural progression of the disease.  By contrast, Dr. P., the VA ophthalmologist, provided a clear opinion regarding the aforementioned question with supporting data.  Therefore, the Board gives greater probative value to the medical opinion of an ophthalmologist such as Dr. P., than to the contentions of the Veteran's wife, a nurse, and his friend Dr. L., a dentist.    

The preponderance of the competent and probative evidence of record is against the Veteran's claim for service connection for keratoconus of the left eye, and it is therefore denied.  While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).












ORDER

Entitlement to service connection for keratoconus of the left eye is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


